Defendant maintained a telephone pole in the yard of the premises where plaintiffs reside. The pole was used by the tenants as a clothes pole. When plaintiff-wife was standing on a ladder, engaged in disentangling a blouse from the clothesline, the ends of live wires hanging from a terminal box on the pole came in contact with her forehead over the left eye, there was a flash, and she was shocked and burned. She sues for damages and her husband for loss of services. Judgment in favor of plaintiffs, and order denying defendant’s motion to set aside the verdict and for a new trial, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.